Appeal Dismissed and Memorandum Opinion filed December 15, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00701-CV

                    IN THE INTEREST OF D.Z., A CHILD

                    On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-45577

                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed September 17, 2020 in a
remand from this court from an order regarding Mother’s attorney’s-fee sanction
claim. See In re D.Z., No. 14-17-00938-CV (Tex. App.—Houston [14th Dist.] July
30, 2019, no pet.) (mem. op.). The notice of appeal was filed October 13, 2020. Our
records show appellant, Yi Ren, has not paid the appellate filing fee, and no evidence
that appellant is excused by statute or the Texas Rules of Appellate Procedure from
paying costs has been filed. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs); Tex.
Gov’t Code Ann. § 51.207. On November 17, 2020, this court ordered appellant to
pay the appellate filing fee by November 30, 2020, or the appeal would be dismissed.
See Tex. R. App. P. 35.3(c). The filing fee has not been paid.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with notice from
clerk requiring response or other action within specified time).



                                  PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Spain.




                                          2